ORDER

PER CURIAM.
Appellant, Intertel, Inc., appeals from the judgment entered by the St. Louis County Circuit Court in favor of Respondent, Jamell R. Mixon. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).